Citation Nr: 1143723	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-28 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from March 1974 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  As the Veteran subsequently relocated, development has since been undertaken by the RO in Waco, Texas.  The Veteran requested a hearing to be held at the RO, but subsequently withdrew this request. 
 

FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's annualized countable annual income for VA pension purposes has exceeded the maximum annual income limit for receipt of payment for non-service-connected disability pension benefits.


CONCLUSION OF LAW

The criteria for payment of non-service-connected pension benefits have not been met.  38 U.S.C.A. § §§ 1502, 1521, 1522 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.3, 3.23, 3.271, 3.272, 3.273 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A September 2006 VCAA notice substantially satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate his claim; and the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.

Moreover, as will be explained below, for all years from October 2006, the Veteran's claim is being denied because his income exceeds the limits allowed to receive the requested pension.  Where the law is dispositive, as in this case, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review of the VA's duty to notify and assist is not necessary.  In cases such as this, VA is not required to meet the duty to notify or assist a claimant, where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

Pension Laws and Regulations

Improved (non-service-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to such pension exists if, among other things, a veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  The Veteran's appeal essentially arises from the RO determination that his income, from the date of claim, exceeds the maximum annual disability pension limit.

A veteran's "annual income" includes his annual income and the annual income of his dependent spouse.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.23(d)(4).  If a veteran is married and living with or reasonably contributing to the support of a spouse, the rate payable shall be reduced by the amount of the veteran's annual income and the amount of annual income of the spouse.  38 U.S.C.A. § 1521.  For the purposes of determining entitlement to pension, a person shall be considered as living with his or her spouse even though they reside apart unless they are estranged.  38 C.F.R. 
§ 3.60.  A veteran's spouse who resides apart from the veteran and is estranged from the veteran may not be considered the veteran's dependent unless the spouse receives reasonable support contributions from the veteran.  38 C.F.R. § 3.23(d)(1).

The maximum annual rate of improved pension for a veteran with no dependents was $10,579, effective from December 1, 2005; was $10,929, effective from December 1, 2006; was $11,181, effective from December 1, 2007; and was $11,830, effective from December 1, 2008.  The maximum annual rate of improved pension for a veteran with a spouse was $13,855, effective from December 1, 2005; was $14,313, effective from December 1, 2006; was $14,643, effective from December 1, 2007; and was $15,493, effective from December 1, 2008.  The rates have not changed since December 1, 2008 as there has not been a cost of living adjustment since that time.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12- month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  Income from SSA disability benefits is not specifically excluded under 38 C.F.R. § 3.272; therefore, SSA disability benefits are included as countable income.

Pension Eligibility Analysis

The Veteran filed this claim for non-service-connected pension benefits in September 2006.  At that time, the Veteran reported that he had worked from January 2006 to June 1, 2006 for 40 hours per week, working 10 hour days, earning $10.55 per hour.  He indicated that he had to take short term disability pay for $165 per week from June 9, 2006 through October 1, 2006.  He reported that he then started to work two and a half days per week beginning in October 2006, again earning $10.55 per hour.  

In a pay stub, the Veteran was reported to have worked as a press operator for his employer through October 25, 2007, having earned $11,790.41 for that year to date.  A W-2 form, submitted for the Veteran's wife, indicates that her income was $11,066.79 for the year 2007.  As the Veteran lived with his wife at the time, the Board finds that their income for the initial year, lasting from September 6, 2006 through September 5, 2007, exceeded the maximum annual rate of improved pension, specifically $13, 855.  Moreover, for that period, as the Veteran was able to work, the evidence does not show that the Veteran was permanently and totally disabled.  38 U.S.C.A. § 1521(a).  In fact, the Board notes that, in a Decision Review Officer Report, dated January 2008, the Veteran indicated that he understood that he was not entitled to a pension prior to October 2007 due to the income from his employment.  

Reviewing the year from September 6, 2007 through September 5, 2008, in a paystub given for work through October 13, 2007, the employer noted paying the Veteran $2,679.76 for two weeks pay, including overtime and holiday pay.  The Veteran has reported that this was the last time that he had been able to work.  In February 2008, the Veteran's wife's employer wrote a letter indicating that the Veteran's wife had been working only 25 hours per week at 7 dollars per hour, effective January 1, 2008.  This would equal $175 per week.  In June 2009, the Veteran received a lump sum payment from the Social Security Administration for Social Security Disability benefits.  As part of the lump sum, the Veteran received payments dating back to April 2008, the date of eligibility, initially at the rate of $1456 a month.  As the Veteran received this income for that time period, the Board will impute that income to the Veteran beginning in April 2008.  With the Veteran's last paycheck in October 2007, his wife's income, including both regular income for the remainder of 2006 and her reduced income for 2007, and the monthly $1456 in Social Security payments to the Veteran beginning in April 2008, the Veteran's family income exceeds the maximum annual rate of improved pension of $14,643.  

In a November 2008 statement, the Veteran reported that he had separated from his wife in April 2008.  He indicated that she had remained in Mississippi while he had moved to Texas; however, the Board notes that living separate from a spouse is not proof of estrangement.  See 38 C.F.R. § 3.60  ("a person shall be considered as living with his or her spouse even though they reside apart unless they are estranged.").  The Veterans Benefits Manual defines a couple as "estranged" if they live apart because of marital discord.  M21-1, Part IV, 16.26 (b)(5).  The Veteran has not made any statements indicating that he was estranged from his spouse.  Although the Veteran has stated that he and wife are separated, the Veteran has never provided any evidence indicating that the reason for the separation was marital discord.  As the Veteran has never provided any evidence, to include a lay statement, indicating estrangement, the Board must impute the Veteran's wife's income to the Veteran.  38 C.F.R. § 3.23(d)(1).

For the remainder of the appeal period, the Board notes that, even were VA to exclude his spouse's income, the Veteran's Social Security Income, in and of itself, exceeds the current maximum annual rate of improved pension for a person and a dependent, specifically $15,493.  If the Veteran received only $1,456 per month in Social Security Disability payments, as he was beginning in April 2008, without any increases, he would earn $17,472 per year, making him ineligible for pension benefits.  The record actually reflects, however, that the Veteran's Social Security Benefits were increased in December 2008.  As of now, he receives $1,541 per month and $18,492 per year.  This figure, reflecting only the Veteran's income, exceeds the maximum annual rate of improved pension for a veteran and a dependent.  

The Board notes that, throughout the pendency of this appeal, VA requested that the Veteran provide any information regarding medical costs or any other expenses that might allow offsets to his income.  The Veteran never provided any information regarding medical costs or any other expenses that might allow offsets to his income.  See Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991) (noting that the duty to assist is not a one-way street and the veteran has to cooperate to protect his interests).

The Board has given the most favorable reading possible to the facts of this case, but finds that there is no interpretation of the facts of this case that will support a legal basis for favorable action with regard to the Veteran's claim for non-service-connected pension benefits.  The above information shows that, throughout the pendency of this appeal, the Veteran's countable income exceeds the MAPR.  In light of the evidence, the application of the principle of reasonable doubt is not 

appropriate in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the law, and not the evidence, is dispositive of this claim, his appeal must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


